Dear Mr. Ramsey:
You advise that you currently serve as a member of the State Employees Group Benefits Policy and Planning Board (the Board). The Board is statutorily required to provide advice for administering the State Employees Group Benefits Program (the Program).1 The Board is also required to prepare for the legislature an annual report evaluating the successes and failures of the actual Program.
The Board's report to the legislature relies in part upon evaluations made by a director employed by the Office of Group Benefits (the OGB). You question whether this director, employed in the position of policy making for the OGB, is able to provide an unbiased evaluation of the Program he helps design. You further question his ability to provide an impartial evaluation of the chief executive officer (the CEO) of the Program, to whom he directly answers.
The primary objective of the Louisiana Code of Governmental Ethics2 "is to prevent not only the actuality of conflicts of interest, but also to prevent the occurrence of those situations that create a perception of conflicts of interest." In ReBeychok, 495 So.2d 1278, 1281 (La. 1986). The Louisiana Supreme Court has further expressed that "a conflict of interest is a situation which would require an official to serve two masters, presenting a potential, rather than an actuality, of *Page 2 
Wrongdoing. The wrongdoing does not have to occur in order for a prohibited conflict to exist. A public official may have done no wrong in the ordinary sense of the word, but a conflict of interest may put him in danger of doing wrong." See Glazer v.Commission on Ethics for Public Employees,431 So.2d 752, 755-56 (La. 1983).
The legal question of whether these facts present a conflict of interest requires an examination of the Louisiana Code of Governmental Ethics. This office does not address the application of the Code of Governmental Ethics, as the State Board of Ethics renders advisory opinions resolving ethical concerns. As this office has done in similar situations3, we suggest you contact the Ethics Board for resolution of your inquiry. The address for the Louisiana State Board of Ethics is P.O. Box 4368, Baton Rouge, Louisiana 70821, phone number: 225-219-5600.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY:__________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:arg
1 La.R.S. 42:881 provides:
There is hereby established the Group Benefits Policy and Planning Board within the Office of Group Benefits. The board shall review life and health benefits programs offered to eligible employees. Annually, the chief executive officer shall submit any proposed changes to the life and health benefits programs to the board to review prior to the final adoption of the plan. The board shall submit a written report to the appropriate legislative oversight committees, including any comments and recommendations regarding modifications to such proposed plans.
2 The provisions of the Louisiana Code of Governmental Ethics are found at La.R.S. 42:1111, et seq.
3 This office has referred matters regarding a public official's interest or bias to the Board of Ethics. See
La. Atty. Gen. Ops. 03-0408 and 97-321.